AO 2458 (WDNC Rev. 02/41} Judgment in a Criminal Case

 

Defendant: Amanda Louise Stone Judgment- Page 2 of 6
Case Number: DNCW1418CR000088-003

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
THIRTY-THREE (33) MONTHS.

& The Court makes the following recommendations to the Bureau of Prisons:
1. Placed in a facility as close to Asheville, NC as possible, consistent with the needs of BOP.
2. Participation in any available educational and vocational opportunities,
3. Participation in the Federal Inmate Financial Responsibility Program.

FILED
L The Defendant is remanded to the custody of the United States Marshal. ASHEVILLE, NG,
(1 The Defendant shall surrender to the United States Marshal for this District: OCT 30 2019
[J As notified by the United States Marshal. U.S. DISTRICT COURT
O At_on.. W. DIST. OF N.C.

& The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

As notified by the United States Marshal.
CO Before 2 p.m. on.
[1 As notified by the Probation Office.

RETURN

| have executed this Judgment as follows:

 

 

 

 

 

 

 

 

Defendant seilB or 10 [14/0 Fre Dicdevecn at

Dine oer), ws ! , with a certified copy of this Judgment.

ME. Arner /V¥ 60 de

 

 

py)- KD CKO

 

Deputy htaretrar—

Case 1:18-cr-00088-RJC-WCM Document 95 Filed 09/04/19 Page 2 of 6
Case 1:18-cr-00088-RJC-WCM Document 112 Filed 10/30/19 Page 1 of 1

 
